The Chancellor.
The plaintiff appears to have been most grievously oppressed, by a series of usurious exactions, and it seems indispensable to justice, that such a victim should be relieved. There is sufficient ground for disregarding the judgment confessed in January, 1812, and for opening the accounts at large, from the very commencement of the dealings; nor can it be permitted that the usury, accumulated while the plaintiff was in the hands of Ward, should be covered by the assignment of that debt, to the defendant _ Berry; who, by bis own answer, appears to have had sufficient knowledge of those dealings. The statute limiting interest, is the old and established law of the land, and it is the duty of the court to support it. Usury vitiates every transaction; and even a bona fide holder of the tainted instrument, cannot protect himself. The court has nothing to do with the theories that are now afloat, condemning all legal limitations of *399interest. The policy of the law rests with the legislature, not with the courts of justice. But I am not prepared to allow, that the wise statesmen and profound jurists of every preceding age, have on this point, been the abettors of a stupid and barbarous system. Laws against usury, have uniformly prevailed in all enlightened and cornmercial nations, ancient and modern, and this fact weighs heavily against an untried theory. I should doubt whether there be any just analogy between the interest of money, and the price of articles of commerce, which is left to regulate itself. The loan of money creates the interesting relation of debtor and creditor, which has, in all ages of the world, produced fearful consequences; and to preserve the laws of justice in that relation, has hitherto required the utmost sagacity on the part of government, and the greatest wisdom and firmness in the administration of justice. I should apprehend dangerous effects upon the public morals, if creditors were left at liberty to demand what rate of interest they please, and compound interest when they please, without being under any admonition of human laws. I consider the statute against usury to be a check to hard-hearted avarice, and a protection thrown around the necessitous. “ Nothing is clearer to my mind,” said that very able lawyer and statesman, Lord Ch. Redesdale, than that in a commercial countiy, the statute of usury ought to be strictly enforced.”
utility and poagainst usury.68
As to the judgment in favour of Van Beuren, the plaintiff is concluded, and cannot be relieved. He suffered a verdict to betaken against him at law, when he might have pleaded the statute of usury, or, upon certain terms, obtained the aid of a bill of discovery. He neglected to use his means of defence in due season, and it is now too late.
The Court accordingly directed a reference to a Master to take and state an account between the plaintiff and defendant Berry ; and that in taking the same, all the matters, accounts, charges, dealings and transactions, included in *400the judgment for 5,284 dollars, and 87 cents, confessed by the plaintiff to the defendant Berry, and mentioned in the pleadings, be opened from the time of the first loan from J0]m /, Ward, as stated in the pleadings; and that the defendant Berry be credited only with the monies covered by the said judgment, and actually loaned to the plaintiff, or paid to or for him, or received by him, together with the lawful interest thereon, from the times the same were loaned, paid, or received. And it was further directed, that the Master make rests, at such times as it shall appear that the accounts were liquidated, or the notes renewed; and that for the better taking the accounts, the parties, were to be examined on interrogatories, and to produce all books and papers in their custody or power, relating thereto, upon oath, before the Master, as he should direct.
Decree accordingly.